Case 2:20-cv-00136-NT Document 15-13 Filed 06/19/20 Page 1 of 4                        PageID #: 260




                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF MAINE



 OLYMPIA HOTEL MANAGEMENT, LLC,
 a Delaware limited liability company,

                                 Plaintiff,
                                                             Civil Action No. 2:20-cv-136-NT
             v.

 THE BEND HOTEL DEVELOPMENT
 COMPANY, LLC, an Illinois limited liability
 company,

                                 Defendant.


                            DECLARATION OF RICHARD MARTIN

         I, Richard Martin, hereby declare under oath as follows:

         1.       I am Director of Operations at Olympia Hotel Management, LLC (“Olympia”)

and have held that position since 2017. I have worked for Olympia since 2011.

         2.       I live and work in Maine and did so at all times relevant to this dispute.

         3.       As Director of Operations, I worked closely with the on-site General Manager of

the East Moline / Quad Cities Hyatt (the “Hotel”) between June 2019 and the termination of

Olympia’s contract to manage the Hotel. I served as liaison between the on-site staff supervised

directly by the General Manager and the staff at Olympia’s home office in Portland, Maine.

         4.       As Director of Operations, I spoke frequently with Mike VanDeHeede, the

representative for The Bend Hotel Development Company, LLC, which owned the Hotel. Mr.

VanDeHeede would call me roughly a few times per month to discuss his concerns about

specific aspects of the Hotel’s operations. I received repeated calls about his displeasure with the

Hotel's rates as Mr. VanDeHeede did not understand revenue management and believed rates



12150414.1
Case 2:20-cv-00136-NT Document 15-13 Filed 06/19/20 Page 2 of 4                    PageID #: 261




should be just set at a high price and left alone. Furthermore, there was much debate regarding

the local negotiated John Deere rates, the Hotel’s top producing corporate account, which were

set at a price that John Deere corporate guidance suggested was producing in the market.

         5.    Mr. VanDeHeede understood that Olympia and its personnel were located in

Maine. During the period in which Olympia managed the Hotel, I visited the Hotel every few

months to augment the operational management I provided from Maine with an “on-the-ground”

perspective of the Hotel’s operations. I would sometimes also meet with Mr. VanDeHeede

regarding the Hotel’s operations. At one such meeting, the pre-scheduled Annual plan review

meeting, Mr. VanDeHeede stated that he did not need to review this as he had done so with the

on-site General Manager, and then complained to me about the cost of flights from Portland,

Maine to Quad Cities International Airport, the local airport serving the Hotel, and suggested that

I instead take the direct flight to Chicago and rent a car.

         6.    From Maine, I directed the development of the 2020 operating budget for the

Hotel. Olympia provided the template for the 2020 operating budget and assisted the General

Manager with projecting costs, room rates, occupancy rates, other revenues, and various other

elements of the 2020 operating budget.

         7.    From Maine, I assisted in the development of the 2020 Sales and Marketing Plan

for the Hotel. This plan was developed with input from the on-site General Manager as well as

Olympia personnel in Maine, including Christine Chapin, Senior Director of Sales, and Anna

Henderson, Regional Director of Sales.




I declare under the penalties of perjury under the laws of the United States of America that the

foregoing is true and correct.



12150414.1
Case 2:20-cv-00136-NT Document 15-13 Filed 06/19/20 Page 3 of 4   PageID #: 262




Dated: June 18, 2020


                                   /s/ Richard Martin
                                   Richard Martin




12150414.1
Case 2:20-cv-00136-NT Document 15-13 Filed 06/19/20 Page 4 of 4                    PageID #: 263




                                CERTIFICATE OF SERVICE

I hereby certify that on the date indicated below I caused a copy of the foregoing pleading to be
filed with the Court’s ECF filing system, which will cause an electronic notice to be sent to
counsel of record.

Dated: June 19, 2020

                                             /s/ Kyle M. Noonan
                                             Kyle M. Noonan
                                             PIERCE ATWOOD LLP
                                             Merrill’s Wharf
                                             254 Commercial Street
                                             Portland, ME 04101
                                             Tel: 207.791.1100
                                             knoonan@pierceatwood.com

                                             Attorneys for Plaintiff Olympia Hotel
                                             Management LLC




12150414.1
